Citation Nr: 0023268	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  99-03 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in St. Louis, 
Missouri


THE ISSUE

Entitlement to payment of, or reimbursement for, unauthorized 
private medical services provided from November 3, 1997 to 
November 18, 1997. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran had active service from October 1965 to April 
1968.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 23, 1998 decision by 
the Department of Veterans Affairs (VA) Medical Center (VAMC) 
in St. Louis, Missouri.  The June 1998 VAMC decision denied 
entitlement to payment of, or reimbursement for, the cost of 
unauthorized expenses for 
St. Louis University Hospital (SLUH) incurred from November 
3, 1997 to November 18, 1997.  The veteran submitted a timely 
disagreement with that denial and a timely substantive 
appeal.


FINDINGS OF FACT

1.  The veteran was hospitalized at SLUH from November 3, 
1997 to November 18, 1997, for acute inferior wall myocardial 
infarction, and underwent coronary artery bypass grafting. 

2.  When private medical services were rendered in November 
1997, the veteran was not in receipt of any service-connected 
disability. 


CONCLUSION OF LAW

The criteria for entitlement to payment of, or reimbursement 
for, the cost of unauthorized medical services furnished to 
the veteran from November 3, 1997 to November 18, 1997, have 
not been met.  38 U.S.C.A. §§ 1703, 1710, 1728, 5107 (West 
1991 & Supp. 1999); 38 C.F.R. § 17.120 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to payment of, or 
reimbursement for, the cost of private emergency 
transportation to and hospitalization at SLUH on November 3, 
1997 through November 18, 1997, because he instructed the 
ambulance to take him to a VAMC, and, while en route to VA, 
"someone advised" him that VA wanted him to go to SLUH 
instead.  The veteran contends that he believed VA wanted him 
to be in SLUH.  He further contends that someone at the 
Director's Office of VAMC told him that VA would pay for his 
treatment at SLUH. 

There are statutory and regulatory criteria that permit VA to 
assume financial responsibility for medical expenses incurred 
by veterans at private facilities under certain 
circumstances.  Under 38 U.S.C. § 1728(a), a veteran who is 
entitled to VA hospital care or medical services may be 
reimbursed for the reasonable value of such services provided 
by a non-VA facility, or the non-VA facility may be directly 
paid by VA, if three conditions are met.  The care or 
services must be (1) rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health, (2) for an adjudicated service-connected disability, 
or for a non-service-connected disability associated with or 
aggravating an adjudicated service-connected disability, or 
for any disability of a veteran who has a total disability 
permanent in nature resulting from a service-connected 
disability, and (3) must be rendered under circumstances 
where VA or other Federal facilities were not feasibly 
available.  38 U.S.C. § 1728(a)(1)-(3); 38 C.F.R. § 17.120.  
See also Parker v. Brown, 7 Vet. App. 116 (1994).  The Board 
notes in particular that each of these three criteria must be 
met in order to establish entitlement to reimbursement or 
payment of medical expenses under 38 U.S.C.A. § 1728.  Zimick 
v. West, 11 Vet. App. 45, 49 (1998).

The evidence of record establishes that on November 3, 1997 
the veteran experienced acute inferior wall myocardial 
infarction, for which he was transported to SLUH, a private 
medical facility.  He was treated at SLUH, including a 
coronary artery bypass grafting on November 11, 1997, and was 
discharged on November 18, 1997.  However, the claims file 
reflects that, at the time of the private medical treatment 
from November 3 through November 18, 1997, the veteran was 
not in receipt of any service-connected disability.  
Therefore, there is nothing of record to suggest that the 
November 1997 treatment at SLUH was for a service-connected 
disability, or related to a service-connected disability.  In 
this case, even if the veteran were to establish that he met 
the criteria of treatment for a medical emergency as of 
November 3, 1997, and demonstrated that VA or other Federal 
facilities were not feasibly available, he would still fail 
to meet the second requirement under 38 U.S.C.A. § 1728, that 
is, the requirement that care or services must be for an 
adjudicated service-connected disability, or for a non-
service-connected disability associated with or aggravating 
an adjudicated service-connected disability, or for any 
disability of a veteran who has a total disability permanent 
in nature resulting from a service-connected disability.  38 
U.S.C. 
§ 1728(a)(1)-(3); 38 C.F.R. § 17.120.  

The Board notes the veteran's contention that VAMC's 
diversion of the EMS ambulance from VAMC to a private 
facility constitutes VA authorization of his use of private 
medical services in November 1997.  The United States Court 
of Appeals for Veterans Claims (Court) has determined that a 
physician's direction diverting care to another facility even 
though VA care has been requested does not constitute 
"authorization" as defined in 38 U.S.C.A. §§ 1703 or 1710 
for VA payment or reimbursement of private medical expenses.  
Malone v. Gober, 10 Vet. App. 539, 542 (1997); accord, 
Zimick, supra.  The Court has noted that, while 38 U.S.C.A. 
§§ 1703 and 1710 allow VA to contract for private care under 
certain circumstances, these provisions do not mandate that 
such care be authorized.  See 38 U.S.C.A. §§ 1703, 
1710(a)(3); Zimick, 11 Vet. App. at 50.  However, to meet 
this criterion, treatment must be for a service-connected 
disability, which the evidence establishes the veteran did 
not have, or treatment must have occurred under other 
conditions which do not pertain to this veteran, such as 
receipt by the veteran of medical services in a VA facility.  
Zimick at 51-52.  In the absence of evidence to establish 
that the veteran meets the criteria for payment or 
reimbursement of non-VA medical services, either on the basis 
of eligibility under 38 U.S.C.A. § 1728 or on the basis of 
individual authorization under 38 U.S.C.A. §§ 1703 or 1710, 
payment or reimbursement of those services is not warranted.  

As the Court has noted, the statutory provisions authorizing 
VA to pay for care in non-VA facilities do not include 
provision for payment for non-VA care on the sole basis of 
emergency or unavailability of a VA facility.  See 38 
U.S.C.A. § 1710; see also Zimick at 50.  The statutory 
provisions applicable to VA payment or reimbursement of 
unauthorized medical services do not guarantee a veteran that 
VA will assume financial responsibility for any and all 
episodes of care at non-VA facilities.  Id. at 49.  While a 
veteran may be eligible for hospital care under 38 U.S.C.A. 
§ 1710, that section does not contain any provision which 
would authorize the Secretary to provide reimbursement to a 
veteran for services rendered at a non-VA facility.  Id. at 
51.  The Board lacks authority to award medical care benefits 
except as authorized by statute and regulations.  The benefit 
is not authorized under the circumstances of the veteran's 
claim, and the claim must be denied.  


ORDER

Payment of, or reimbursement for, private medical expenses 
incurred from November 3, 1997 to November 18, 1997 is 
denied.


		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

